[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                   FILED
                                                       U.S. COURT OF APPEALS
                        ________________________         ELEVENTH CIRCUIT
                                                              May 11, 2005
                              No. 04-15957                THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                      D. C. Docket No. 04-00354-CV-P-S

SOUTHTRUST BANK, an Alabama
Banking Corporation,

                                                                 Plaintiff-Appellee
                                                                 Cross-Appellant,

                                    versus

COLLINS HOLDING CORPORATION,
f.k.a. Collins Music Co., Inc., et al.,

                                                         Defendants-Appellants
                                                         Cross-Appellees.

                        ________________________

                 Appeals from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                               (May 11, 2005)


Before BIRCH, DUBINA and BARKETT, Circuit Judges.
PER CURIAM:

       This case was presented to the district court on cross-motions to enforce a

settlement agreement reached at the conclusion of a mediation that took place in

Atlanta, Georgia. After conducting an evidentiary hearing, the district court found

that the parties entered into a valid settlement that included paragraph 4 of the

Memorandum Of Understanding (“MOU”).

       The question of whether the parties intended to enter into a valid settlement

agreement is a question of fact subject to the clearly erroneous standard of review.

See Lee v. Hunt, 631 F.2d 1171, 1177 (5th Cir. 1980).1 The question of whether

an attorney had the requisite authority to bind his client to a settlement agreement

is also a question of fact subject to the clearly erroneous standard of review.

Gymco Constr. Co. v. Architectural Glass and Windows, Inc., 884 F.2d 1362,

1364 (11th Cir. 1989).

       This court reviews a district court’s conclusions of law de novo.

Sunderland Marine Mut. Ins. Co. v. Weeks Marine Const. Co., 338 F.3d 1276,

1277 (11th Cir. 2003).




       1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent the decisions of the former Fifth Circuit handed down prior to
October 1, 1981.

                                               2
      After reviewing the record and reading the parties’ briefs, we conclude that

the district court correctly found that the parties entered into a valid settlement

containing paragraph 4 of the MOU. Moreover, the district court correctly found

that defendants’ counsel had the authority to bind defendants to the settlement

agreement.

      SouthTrust Bank has filed a cross-appeal contending that it is entitled to

contractual attorneys’ fees and collection costs incurred as a result of the

defendants’ appeal. We do not read the district court’s order requiring SouthTrust

“to convey all of the bank’s rights, title and interest in and to the notes and loan

documents evidencing all of defendants’ indebtedness to the bank” as precluding

SouthTrust from requesting contractual attorneys’ fees and collection costs

following resolution of this appeal. We agree with the defendants that

SouthTrust’s requests for attorneys’ fees and costs is premature. Accordingly, we

affirm the district court’s judgment.

      AFFIRMED.




                                           3